WALKER, P. J.
A careful examination of the rulings to which exceptions were reserved by the defendant in the court of the introduction of evidence by the prosecution has not led to the discovery of any reversible error in either of those rulings. It is not deemed necessary to discuss those rulings in detail, as a statement of the reasons for sustaining them would be but an application of familiar principles of evidence.
There was no error in sustaining the state’s objection to the question asked the defendant’s witness Hale: “Did he [referring to the deceased] try to get your gun?” Neither the question itself, nor anything in the previous examination of the witness gave any indication of the time, place, or circumstances of the incident inquired about. The question might have elicited a statement as to some occurrence so separated in place and time from the one under investigation that it could not have had any connection with it or shed any light upon it. The materiality of the answer expected not being disclosed by the question, or otherwise made known, the cour cannot be put in error for sustaining an objection to it.
There was evidence upon which the jury could properly have convicted the defendant of an offense covered by the indictment, though the facts hypothesized in written charge 3 were found to exist. Besides, it improperly ignored the inquiries as to the defendant’s freedom from fault, and as to his having a means of escape or retreat without increasing his peril. It was not error to refuse to give that charge.
*20•. Nor was tbe court in error in. refusing to give charge 6 requested by the ’ defendant. It was capable of misleading the jury to the conclusion that the existence of a doubt on a consideration of part of the evidence in the case would warrant an acquittal, though such doubt was dispelled by a consideration of all the evidence. It also was capable of improperly conveying the impression that it was incumbent on the state to adduce affirmative evidence of the existence of a motive on the part of the defendant to commit the crime charged.—Nicholson v. State, 117 Ala. 32, 23 South. 792; Welch v. State, 156 Ala. 112, 46 South. 856; Ward v. State, 153 Ala. 9, 45 South. 221.
Affirmed.